Mr. Justice Robb
delivered the opinion of the Court:
The learned trial justice ruled that the provisions of the statute requiring the filing with the surveyor of a copy of said plat “is obviously one of an administrative character only, and for the benefit of the surveyor’s office, and does not constitute a condition precedent to the institution of the proceeding.” The correctness of this conclusion is apparent when the above act and the applicable provisions of the Code are considered together.
Condemnation proceedings are not instituted to determine whether a building lino shall be established, but to award damages and assess benefits. As we have seen, upon the institution of such proceedings public notice is required to be given inter*4csted parties; and in the case of a resident party, like the appellant, personal service is made. The notice is of the pend-ency of the proceedings in court, where the entire record may be found. That the surveyor may have a record in his office, for the subsequent information and convenience of the District authorities and the general public, it is made the duty of the clerk to send him a copy of the plat. But the filing of this copy of the plat is no part of the condemnation proceedings. In other Avords, the intent was to preserve a record of what had been done, rather than to notify anyone of what was to be done.
Fay v. Macfarland, 32 App. D. C. 295, is not apposite. That was a condemnation proceeding to award damages and assess benefits incident to the extension of an alley; and it was alleged, and not denied, that less than the required number of real estate OAvners had signed the petition to the commissioners. It was further alleged, and not denied, that the commissioners had failed to determine the question of the public interests. There was therefore no basis, for the condemnation proceedings. The sole question here is whether the omission of a mere administrative detail, after the regular institution of the condemnation proceedings, ousted the court of jurisdiction.
Finding no error we affirm the decree, with costs.

Affirmed.